Order denying motion for dismissal of counterclaim and to strike out affirmative defense affirmed, with ten dollars costs and disbursements. The allegation of performance contained in the complaint is insufficient. If the conditions of the contract referred to in the complaint were fully performed by plaintiff, the allegation of performance might be made as provided in Civil Practice Rule 92 [Rules Civ. Prac. rule 92]. But plaintiff cannot plead changes, alterations and modifications, “ if any,” and still take advantage of Civil Practice Rule 92. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.